Citation Nr: 1600785	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-41 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel











INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction is now retained by the RO in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss disability was last denied by the Board in March 1975.  

2.  The evidence added to the record with regard to hearing loss since the March 1975 decision is cumulative or redundant, does not cure a prior evidentiary defect, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 1975 Board decision denying service connection for a bilateral hearing disability loss is final.  38 U.S.C.A. § 7104 (West 2014).

2. New and material evidence to reopen the claim for service connection for a bilateral hearing loss disability has not been received.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

The notice letter provided to the Veteran in August 2012 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, information concerning why the claims were previously denied, and the Dingess requirements.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  The duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development of the claim.  In this case, VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his VA medical treatment records, private post-service medical treatment records, and statements from the Veteran.  There is no indication that there is any additional available, relevant evidence to be obtained by either VA or the Veteran.  

A formal finding of unavailability of service treatment records was provided to the Veteran in July 2013.  Where service treatment records are unavailable, the Board has a heightened duty to assist and obligation to explain its findings and conclusions, and to carefully consider the benefit of the doubt rule.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The legal standard, however, for proving a claim for service connection is not lowered, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).

The Board acknowledges that the RO reopened the Veteran's claim and provided him with a VA examination in October 2012 to address the nature and etiology of his claimed hearing loss disability.  However, as the Board declines to reopen the Veteran's claim, discussion of this examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii) (2015); see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  Moreover, the adequacy of a VA medical examination is mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.  Woehlaert v. Nicholson, 21 Vet.App. 456 (2007).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

The Veteran appeals the denial to reopen the claim for entitlement to service connection for bilateral hearing loss.  In a September 1973 rating decision, service connection for bilateral hearing loss was denied.  The Veteran perfected an appeal that decision.  In March 1975, the Board denied service connection for bilateral hearing loss.  It was found that the Veteran's hearing was normal at service discharge.  The Board considered a statement from Dr. E.R. that noted the Veteran had sensorineural hearing loss when he was examined in March 1964.  Additionally, a statement from Dr. E.M. noted that the Veteran had hearing loss due to acoustic trauma when he was examined in March 1970.  Dr. E.M. opined that the Veteran's hearing loss began with noise the Veteran received as a constant stimulus while in service.  A VA examination in January 1974 also showed a bilateral moderate precipitous sensorineural hearing loss.  The Board found that service connection was not warranted as the Veteran's hearing was normal at separation and the first evidence of post-service hearing loss is from 9 years after service discharge.   

At the time of the last final denial, the record contained the Veteran's separation examination, statements from physicians regarding the Veteran's hearing loss, statements from the Veteran relating his hearing loss to in-service noise exposure, and the results of the January 1974 VA examination showing a current hearing loss disability.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for bilateral hearing loss has not been received.  The Veteran's claim for service connection was denied because there was no evidence of an in-service hearing disability or evidence that his hearing loss manifested to a degree of 10 percent within a year of service discharge.  Although the Veteran has re-submitted evidence (personal lay statements) discussing his exposure to noise in service and a decrease in hearing, these facts had already been established at the time of the final denial.  Such evidence is thereby cumulative.  See Bostain v. West, 11 Vet. App. 124   (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The Veteran has not submitted any medical evidence of a nexus between his current hearing loss and his active service or evidence that he had hearing loss in service.  Indeed, the only existing medical opinion of record since the 1975 Board decision is a negative opinion.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material)

Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, he has not submitted new and material evidence on this matter.  Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.


ORDER

New and material evidence has not been received and the claim for entitlement to service connection for a bilateral hearing loss disability is not reopened.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


